UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    :
GLEN CARTER,                        :
                                    :
            Plaintiff,              :
                                    :
      v.                            :                 Civil Action No. 12-0968 (CKK)
                                    :
NATIONAL SECURITY AGENCY,           :
                                    :
            Defendant.              :
___________________________________ :


                                  MEMORANDUM OPINION

       The defendant filed a motion for summary judgment [Dkt. #10] on August 15, 2012.

Because a ruling on the motion to dismiss potentially could dispose of this case, in its August 22,

2012 Order, the Court advised the plaintiff, among other things, of his obligation to file an

opposition or other response to the motion. Further, the Order expressly warned the plaintiff

that, if he failed to file his opposition by September 21, 2012, the Court would treat the motion

as conceded. The Court subsequently extended the plaintiff’s filing deadline to October 10,

2012. To date, the plaintiff neither has filed an opposition nor requested additional time to do so.

The Court will treat the defendant’s motion as conceded and will enter judgment in the

defendant’s favor.


       An Order accompanies this Memorandum Opinion.


DATE: November 13, 2012                               COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge